Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, the rejected claim is directed to “a nonvolatile computer-readable recording medium.”
Turning to Applicants’ specification, the Examiner notes that there is no definition for the above-referenced term.

The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not 
In the instant application, the lack of definition for the recited term in Applicants’ specification results in the Examiner construing the term under the broadest reasonable interpretation consistent with the specification.  Accordingly, this interpretation is inclusive of signals per se, and should be rejected accordingly.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998). 
nonvolatile computer-readable recording medium” under the broadest reasonable interpretation includes signals per se and therefore constitutes non-statutory subject matter.  Further, in accordance with the guidance, the Examiner recommends that Applicants amend the rejected claims to recite “non-transitory computer-readable recording medium.”

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations1 are: “tactile delivery unit” in claims 5 and 9.

If Applicants do not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicants may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 3-4 and 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 3-4, the claims recite in part limitations explicitly requiring an “emoticon”, for which the antecedent basis is provided in independent claim 1 from which claims 3-4 depend.  However, “emoticon” is introduced in a portion of claim 1 that is not always and strictly required; for example, claim 1 as pending can feasibly not require an emoticon.  In which case, dependent claims 3-4 can be interpreted to require a feature, e.g. “emoticon”, that independent claim 1 itself does not strictly require.  Because it is not clear how dependent claims 3-4 can require a feature that claim 1 from which they depend does not necessarily require, the Examiner respectfully submits that claims 3-4 are indefinite.  To overcome the rejection, the Examiner believes clarifying dependent claims 3-4 to actively 

Regarding claim 7, the claim recites a “tactile pattern DB.”  The Examiner respectfully submits that there is no clear definition for what a “DB” is, e.g. in Applicants’ claims as pending or in the originally-filed specification.  Per “DB”, the Examiner believes Applicants intend to recite a sort of database, e.g. “tactile pattern database”, but on its face and in view of the specification the claim is respectfully not definite.  To overcome the rejection, the Examiner suggests amending the claim to instead recite the term “database” or the like, e.g. in the instance that it is properly supported by the specification, (or whatever feature Applicants do intend and for which there is sufficient support).

Regarding claim 8, the claim recites in part limitations explicitly requiring a “tactile pattern input window”, for which the antecedent basis is provided in independent claim 1 from which claim 8 depends.  However, “tactile pattern input window” is introduced in a portion of claim 1 that is not always and strictly required; for example, claim 1 as pending can feasibly not require a tactile pattern input window.  In which case, dependent claim 8 can be interpreted to require a feature, e.g. “tactile pattern input window”, that independent claim 1 itself does not strictly require.  Because it is not clear how dependent claim 8 can require a feature that claim 1 from which they depend does not necessarily require, the Examiner respectfully submits that claim 8 is indefinite.  To overcome the rejection, the Examiner believes clarifying dependent claim 8 to actively and explicitly recite that the “transmitting …” of limitation (e) comprises receipt of the tactile pattern via the tactile pattern input window.

Regarding claim 9, the claim recites in part limitations “wherein the pattern signal is a signal capable of transmitting stereoscopic tactile information having directionality, by operating each tactile delivery unit of the reception terminal device …”  The Examiner respectfully submits that there is no proper antecedent basis for “tactile delivery unit”, thereby rendering the claim vague and indefinite.  At minimum, it is not clear how many such “tactile delivery unit” instances are required.  For example, is just one such instance required by the claim?  Is a plurality of such instances required?  The Examiner recommends clarifying the relationship between “tactile delivery unit” instances and “reception terminal device” in a manner that exhibits proper antecedent basis.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1-2, 5-6, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0227411 (“Das”, cited in Applicants’ IDS dated 11/12/2020).
Regarding claim 1, DAS teaches a tactile message providing method for a tactile sense in a mobile communication terminal device (FIGs. 2-3 and 5, each of which detail the sending of messages with tactile/haptic feedback from a first user at a first device to a second user at a second device, (e.g., 
(a) driving a tactile message program (FIG. 6 providing a screenshot of a messaging/communication program that feasibly permits the sending user to “draw a haptic shape” (via elements 615 and 618), the messaging program may leverage any of the existing messaging protocols per [0043]); 
(b) selecting a dialog partner (one of ordinary skill in the art would understand the messaging protocols discussed per [0043] to require a sending user to address a recipient user, e.g. see FIG. 6 where the sending user addresses the message to “Jane Doe” via element 605); 
(c) receiving a tactile pattern (the sending user’s tactile input is provided via a device touchscreen per [0024], [0035], [0072], and FIG. 6, see e.g. FIG. 6 elements 615 and 618 and via the elements shown within 618); 
(d) converting the tactile pattern into a pattern signal and (e) transmitting the pattern signal to a reception terminal device … (the tactile pattern as drawn by the sending user via FIG. 6 is converted an encoding as shown via FIG. 7 element 720 and transmitted for expression at the recipient’s device as shown per FIG. 8A, and one of ordinary skill in the art would understand the transmission to the recipient device to involve a transmission over a network, e.g. as discussed per [0036], [0068], [0086], and [0095], that necessarily involves a “signal” as recited); 
… wherein step (c) comprises at least one of: 	selecting an emoticon, and receiving a tactile pattern which includes at least one of an intensity, a position, a time, and a movement direction that a user touches a tactile pattern input window of the tactile message program (the sending user’s tactile input is provided via a device touchscreen per [0024], [0035], [0072], and FIG. 6, see e.g. FIG. 6 elements 615 and 618 and via the elements shown within 618, where the drawn tactile input necessarily involves position and movement directions, e.g. as encoded in FIG. 7 element 720 (which also includes “duration” parameterization)).

Regarding claim 2, Das teaches the method of claim 1, wherein the tactile pattern is a combination including at least two of an intensity, a position, a time, and a movement direction that a user touches the tactile pattern input window of the tactile message program (the sending user’s tactile input is provided via a device touchscreen per [0024], [0035], [0072], and FIG. 6, see e.g. FIG. 6 elements 615 and 618 and via the elements shown within 618, where the drawn tactile input necessarily involves position and movement directions, e.g. as encoded in FIG. 7 element 720 (which also includes “duration” parameterization)).

Regarding claim 5, Das teaches the method of claim 1, wherein the tactile message program comprises a tactile pattern input window (FIG. 6 element 618) or a tactile switch icon for switching a text input window to a tactile pattern input window, and wherein the pattern signal is a signal capable of transmitting tactile information by operating a tactile delivery unit of the reception terminal device (the tactile pattern as drawn by the sending user via FIG. 6 is converted an encoding as shown via FIG. 7 element 720 and transmitted for expression at the recipient’s device as shown per FIG. 8A, and one of ordinary skill in the art would understand the transmission to the recipient device to involve a transmission over a network, e.g. as discussed per [0036], [0068], [0086], and [0095], that necessarily involves a “signal” as recited, and [0026] and [0078] describes “one or more haptic components” that are used to express the haptic effect as delivered (and which the Examiner equates with “tactile delivery unit” as recited)).

Regarding claim 6, Das teaches the method of claim 1, wherein the tactile message program is a widget, a pop-up program, an app, a messenger app, a short message service (SMS), or a multimedia message service (MMS) itself, or is included therein ([0043] explicitly mentions SMS and MMS and “text message” and “email message”, which the Examiner equates with the portions underlined in the instant claim limitation addressed here).

Regarding claim 10, Das teaches the method of claim 1, further comprising: (f) receiving content, and (g) transmitting content signal to the reception terminal device (FIGs. 6-7 and 8A-8B teaching that the messaging framework permits a sending user to include a “text” field (elements 610 and 715: “Hope you’re having a good day at work! :)”)) in addition to the haptic input, and where the text message in the field is message “content”, and is clearly transmitted across a network to the recipient user as FIG. 8A shows, and therefore necessarily involves transmission via a signal of some manner).

Regarding claim 11, Das teaches the method of claim 10, wherein the content includes at least one of dialogue text, sounds, sound effects, pictures, and videos (FIGs. 6-7 and 8A-8B teaching that the messaging framework permits a sending user to include a “text” field (elements 610 and 715: “Hope you’re having a good day at work! :)”) in addition to the haptic input).

Regarding claim 12, Das teaches the method of claim 10, wherein steps (e) and (g) are performed simultaneously or sequentially (FIGs. 6-7 and 8A-8B teaching that the messaging framework 

Regarding claim 13, Das teaches the method of claim 1, wherein the tactile message includes at least one of vibration, squeeze, fasten, punch, push, tap, tilt, and tickle ([0004]: “As used herein, haptic feedback may include any kind of tactile and/or touch-based feedback, such as various texture sensations, pressure sensations, wetness sensations, adhesion sensations, thermal sensations, vibratory sensations, and/or any other effects that may be sensed by a person using his or her sense of touch. Furthermore, a "non-vibratory sensation," as also used herein, may include any sensation that includes at least one effect that does not involve producing vibration. Examples of non-vibratory sensations include the texture sensations, pressure sensations, wetness sensations, adhesion sensations, and thermal sensations mentioned above, either alone, in combination with each other, or in combination with one or more vibratory sensations”, and see also [0045]).

Regarding claim 14, Das teaches a nonvolatile computer-readable recording medium ([0100] teaching “machine-readable medium” and “computer-readable medium”, including tangible forms that would read on the recited term), in which a program of a tactile message providing method executable by a processor of a mobile communication terminal device is recorded (see the cited-to portions 
(a) converting a received tactile pattern into a pattern signal (re: “received tactile pattern” as recited, the sending user’s tactile input is provided via a device touchscreen per [0024], [0035], [0072], and FIG. 6, see e.g. FIG. 6 elements 615 and 618 and via the elements shown within 618; and re: “converting …” as recited, the tactile pattern as drawn by the sending user via FIG. 6 is converted an encoding as shown via FIG. 7 element 720); and 
(b) transmitting the pattern signal to a reception terminal device, wherein the tactile message includes tactile information or tactile information and content information (re: “transmitting …” as recited, the tactile pattern as drawn by the sending user via FIG. 6 is converted an encoding as shown via FIG. 7 element 720 and transmitted for expression at the recipient’s device as shown per FIG. 8A, and one of ordinary skill in the art would understand the transmission to the recipient device to involve a transmission over a network, e.g. as discussed per [0036], [0068], [0086], and [0095], that necessarily involves a “signal” as recited, and where the transmitted/received message is inclusive of tactile/haptic information that is expressed as well as text content, e.g. elements 610 , 715, and 800 of the FIGs. 6-8A respectively: “Hope you’re having a good day at work! :)”).


12.	Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0143682 (“Druck”).
Regarding claim 1, DRUCK teaches a tactile message providing method for a tactile sense in a mobile communication terminal device (FIGs. 6-8 teaching a framework permitting a first user to send a 
(a) driving a tactile message program (a messaging program as shown per FIGs. 9-11 and taught per [0028], [0036], and [0040] for example, the messaging feature is capable of receiving the sending user’s tactile/touch manipulation input as shown per FIGs. 9-10 and [0041] and [0043]); 
(b) selecting a dialog partner (one of ordinary skill in the art would understand the messaging protocols discussed per [0028], [0036], and [0040] to require a sending user to address a recipient user, e.g. see FIGs. 9-11 teaching a messaging session between Bobbi and Roman, where it is presumed that one initiated the messaging session with other by specifying the other as an addressee/target, i.e. a “selecting” step as recited); 
(c) receiving a tactile pattern (FIGs. 9-10, where the sending user is providing a tactile input, e.g. finger/thumb wiggle per [0043], where the tactile input is akin to FIG. 6 step 602 and/or FIG. 7 step 702 and/or FIG. 8 step 802); 
(d) converting the tactile pattern into a pattern signal and (e) transmitting the pattern signal to a reception terminal device … (FIG. 8 steps 808-811, where the sending user’s input is essentially processed and converted to a control signal for sending to the recipient user’s device per 811-812, where the result of the pattern signal being received at the recipient device is that the recipient device may shake per [0043] for example); and 
… wherein step (c) comprises at least one of: 	selecting an emoticon (an emoticon may be presented per [0036]-[0037], [0041], and [0124] for example, and the user manipulates the emoticon to trigger a haptic-type message modifier), and receiving a tactile pattern which includes at least one of an intensity, a position, a time, and a movement direction that a user touches a tactile pattern input window of the tactile message program.

Regarding claim 3, Druck teaches the method of claim 1, wherein in step (c), the emoticon includes an image corresponding to the message to be transmitted by the user, when the emoticon is selected, a tactile pattern corresponding to the image is received ([0037] discussing emoticon selection to modify the mood of a message, where the emoticon is clearly an image, e.g. “a smiley face”, and where the selection and modification of the emoticon can result in a haptic/tactile message delivery per [0036], [0041], and [0043]).

Regarding claim 4, Druck teaches the method of claim 3, wherein the emoticon is a tactile emoticon provided by the tactile message program or a user emoticon previously stored by the user ([0043] and [0124] discussing emoticons that are pre-defined and available via a library (e.g., akin to be provided as part of the messaging program), and may also be personalized by the user (e.g., the user has made changes which are then stored and available for use by the user)).

Regarding claim 7, Druck teaches the method of claim 1, wherein the tactile pattern inputted by the user is matched with a tactile pattern DB previously stored in the tactile message program and a pattern signal of the tactile pattern DB is transmitted to the reception terminal device (a comparison is made between the sending user’s input and what is maintained in a server’s/central library, e.g. to determine a match and where the match is associated with a haptic effect that is then signaled to the recipient device for generation etc.).


Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of U.S. Patent Application Publication No. 2010/0053094 (“Kong”).
Regarding claim 8, Das teaches the method of claim 1, as discussed above.  Das teaches wherein the tactile pattern input window is divided into a plurality of … regions, and the … region receives a tactile pattern to generate a digital signal independently, and the pattern signal is composed of a sum of the generated digital signals (with respect to the sending user’s drawn input aspect per FIG. 6, Das further teaches per [0072] that “… user interface 600 may include one or more regions and/or controls that enable a user to provide sensation input by performing one or more gestures, which may be detected by the computing device 100”, and it is clear that the totality of the sending user’s drawn input is transmitted via the framework to the recipient user, e.g. per FIG. 8A-B).  That said, it is not clear from Das whether the mentioned “regions” are virtual regions as further recited, and hence the Examiner relies upon KONG to teach what Das may otherwise lack, see e.g. Kong’s touch-driven multi-point input aspect per [0041], where users can feasibly provide various concurrent touch inputs to “conductive regions of different shapes and different sizes”, and it follows that if a user-facing input framework is designed and equipped to prompt a user for input at various physical regions then it would be obvious to provide various input prompts for the various opportune input regions.  
Das and Kong both relate to touch-driven user interface frameworks, and are hence similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kong’s multi-touch input/screen aspect to the problem and solution contemplated by Das, with a reasonable expectation of success, e.g. to provide greater flexibility and complexity to the sending user’s input and expression aspect in emotive messaging.

Regarding claim 9, Das in view of Kong teach the method of claim 8, as discussed above.  The aforementioned references further teach wherein the pattern signal is a signal capable of transmitting stereoscopic tactile information having directionality, by operating each tactile delivery unit of the reception terminal device corresponding to each of the virtual regions (Das: the sending user’s tactile input is provided via a device touchscreen per [0024], [0035], [0072], and FIG. 6, see e.g. FIG. 6 elements 615 and 618 and via the elements shown within 618, where the drawn tactile input necessarily involves position and movement directions, e.g. as encoded in FIG. 7 element 720 (where defining starting and ending coordinate pairs, as depicted, is akin to encoding a direction for a drawn line for example); and Kong: touch-driven multi-point input aspect per [0041], where users can feasibly provide various concurrent touch inputs).  The motivation for combining the references is as discussed above in relation to claim 8.


Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
U.S. Patent No. 9678570 (Hong)
U.S. Patent Application Publication No. 2016/0313840 (Rihn)
U.S. Patent Application Publication No. 2016/0162143 (Ito)
U.S. Patent Application Publication No. 2014/0215336 (Gardenfors)
U.S. Patent Application Publication No. 2010/0194703 (Fedor)
U.S. Patent Application Publication No. 2016/0162098 (Kim)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes Rain Computing, Inc. v. Samsung Elecs. Co., No. 2020-1646 (Fed. Cir. Mar. 2, 2021), where it was held that 112(f) invocation is viable in method claims.